internal_revenue_service number release date index number ------------------------ ------------- ----------------------------------- --------------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number --------------------- refer reply to cc intl b06 plr-110175-09 date july legend ----------------------------------- ----------------------- ------------------------ ------------------ ---------------------- ------------------------ ---------------------------- -------------------------------------------------------- ------------------------------------- ----------------------- ------------------------- --------------------------- -------------------------- ------------------------- taxpayer parent accounting firm x y date date date date date dear ---- --------- this responds to the letter from your authorized representative dated date requesting a ruling that taxpayer be permitted an extension of time under treas plr-110175-09 reg sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc including the shareholder’s consent statement in accordance with temp sec_1_921-1t and sec_1_992-2 to be effective as of date the rulings given in this letter are based on facts and representations submitted by taxpayer and other parties and accompanied by penalties of perjury statements this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts taxpayer is a domestic_corporation wholly owned by parent also a domestic_corporation parent manufactures x and holds intangible_property y used in the manufacture of x taxpayer was incorporated on date and was intended to be treated as an interest charge domestic_international_sales_corporation ic-disc from the date of inception both taxpayer and parent use the accrual_method of accounting with a calendar taxable year-end accounting firm is a certified public accounting firm that provides tax services to parent and advised parent on the benefits and requirements of forming and ic-disc accounting firm had internal correspondence by email on date of the need for taxpayer to file form 4876-a within days of date accounting firm believes it prepared a form 4876-a however due to a miscommunication between accounting firm and taxpayer a form 4876-a was not filed on date accounting firm prepared and taxpayer filed a form 1120-ic-disc for the tax_year ended date on date taxpayer received correspondence from the internal_revenue_service that indicated that a form 4876-a had not been filed taxpayer represents that it intended all along to qualify as a ic-disc and cites the filing of form 1120-ic-disc as evidence of this intent the period of limitations on assessment under sec_6501 has not expired for taxpayer’s taxable years for which the election is being made or any taxable years that would have been affected by the election had taxpayer made a timely election taxpayer has requested a ruling that grants an extension of time to file form 4876-a so that the form will be treated as timely filed within days after the beginning of its first taxable_year law and analysis sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day plr-110175-09 period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temp sec_1_921-1t provides in part that a corporation electing disc status must file form 4876-a and that a corporation electing to be treated as a disc for its first taxable_year shall make its election within days after the beginning of that year temp sec_1_921-1t further provides that the rules contained in sec_1_992-2 b and b shall apply to the manner of making the election and the manner and form of shareholder consent to the election sec_1_992-2 provides that except as otherwise provided in paragraphs b and c of that section the election to be treated as a domestic_international_sales_corporation shall be valid only if the consent of every person who is a shareholder of the corporation as of the beginning of the first taxable_year for which such election is effective is on or attached to the form 4876-a when filed with the service_center sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interest of the government in the present situation the election described in temp sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant plr-110175-09 taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a and the shareholder consent statement required by temp sec_1_921-1t and sec_1_992-2 such filing will be treated as a timely election to be treated as a ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election to submit shareholder consent statements or to claim disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be filed with the form 4876-a and shareholder consent statement this ruling is directed only to the taxpayer that requested it sec_6110 provides that written determinations may not be used or cited as precedent except as expressly provided herein this ruling neither expresses nor implies any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this ruling letter pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives sincerely ________________ john e hinding senior technical reviewer office of associate chief_counsel international enclosure copy for purposes
